DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al. ("Ramsay"; 2017/0245894; cited by Applicant).
Ramsay discloses an anchoring member for a polyaxial bone anchoring device (refer to, e.g., Figs. 2, 4, 5 and 9), the anchoring member 18 comprising: 

a head 32 having an outer surface portion 42 that defines a segment of a sphere SI (Fig. 5; also the claimed reference circle), wherein a central axis 58 (Fig. 4) extends through respective centers of the head and the first and second ends of the bone anchoring section; and
a neck 36 extending between the first end of the bone anchoring section and the head (Fig. 4), the neck comprising:
a first portion, e.g., 56, having at least a region that is closer to the head than to the bone anchoring section (the surface region of 56 is closer to the head 32 than to the bone anchoring section 34 because of neck 36), wherein in at least a first cross-sectional plane including the central axis 58, the first portion is concave with a first curvature R (see Figs. 4 and 5).
The radius of curvature R may vary along the surface 56 (see para. 0039). Thus, this portion may be comprised of multiple radii of curvature, as desired. Furthermore, as multiple radii of curvature, e.g., including a second curvature, may be present, a second portion is thus defined by this second curvature. In addition, inasmuch as the different radii of curvature do not occupy the same space on the anchoring member, one is necessarily closer to the head than the other. Accordingly, the only aspect not explicitly taught by Ramsay is which radius occupies the position closer to the head.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select radii of curvature, within 
It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, e.g., a concave portion comprised of varying and therefore different radii, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
In addition, it is noted that the limitation “more than half of the second portion extends outside the circle” amounts to an obvious design choice involving the desired radius (which may vary, para. 0039 and supra) in this region. A larger second radius would provide a more gradual taper while a smaller second radius would blend with the shaft of the anchoring section sooner and thus provide a more abrupt taper. In addition, Ramsay clearly states that “the fastener 18 may include a surface 56 that extends along both the head 32 and the neck 36” (emphasis added). 
Therefore, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a larger second radius of curvature that extends a desired length along the neck, including more than half extending outside the reference circle, e.g. to maximize the angular range (via the first radius of curvature) while maintaining material and strength by tapering slowly along the neck toward the anchoring portion. It is noted that maximizing angular range and material strength are both explicit goals of Ramsay (see, e.g., para. 0059).
Regarding claim 2, in at least the first cross-sectional plane, the segment of the sphere 32 defines part of a circle SI (Fig. 5), and wherein the second portion of the neck is positioned at least partially in the circle SI (id.; note that the varying curvature is within portion 56, which is within the sphere; para. 0039 and Fig. 5).
Regarding claim 3, in at least the first cross-sectional plane, the first portion of the neck is positioned completely within the circle SI (supra at claim 1; note also portion 56 which encompasses the first and second portion is within the circle; Fig. 5).
Regarding claim 4, the neck 36 is rotationally symmetric around the central axis 58 (e.g.. Figs. 2 and 4).
Regarding claim 5, the outer surface portion 42 of the head 32 is rotationally symmetric around the central axis 58 (e.g.. Figs. 2 and 4).
Regarding claim 6, in at least the first cross-sectional plane, it also would have been obvious for the first and second portions (described supra, at claim 1) to be directly connected and merge into one another axially on at least one side of the central axis 58, e.g., to create a smooth surface and reduce the chance of wearing the receiver with protruding portions.
Regarding claim 7, it would have been obvious for the first curvature to have a first radius of curvature, and the second curvature to have a second radius of curvature that is greater than the first radius of curvature (discussed supra at claim 1).
Regarding claim 8, an edge 46 (Fig. 4) is formed between the first portion (within portion 56, supra) of the neck 36 and the head 32.
Regarding claim 9, the edge is 46 rounded at least circumferentially. In addition, it may be rounded in cross-section, as generally seen in Fig. 5. It is further noted, that even absent these teachings, it would be obvious to round the edge, as creating rounded edges is common practice in manufacturing to avoid sharp or abrupt edges (e.g., even simple deburring would create a rounded edge).
Regarding claim 10, an undercut, e.g., the entire underside surface of the head 32, is formed at a side of the head 32 that faces the first portion of the neck 36 (Fig. 4).
Regarding claim 11, given that the radius of curvature R of portion 56 can be comprised of varying radii (discussed supra, at claim 1), it would have been further obvious to select a radius and trajectory for the same such that the undercut extends back toward an opposite side of the head that faces away from the first portion of the neck, e.g., to provide greater angular clearance for rotation of the anchoring member and provide more anchoring options for different patients and surgical scenarios.
Regarding claim 12, it would have been further obvious to provide a third curvature as the disclosure states that the radius of curvature R can vary (para. 0039). Thus, multiple different radii, including a third curvature, can be selected to achieve a desired curve profile.
Regarding claim 13, it also would have been obvious to select any desired curvature (a varying curvature, as disclosed at para. 0039, encompasses any radius of curvature desired). Thus, it would have been obvious to select a third curvature that is the same as the first curvature, e.g., to simplify manufacturing by requiring less tool changes or operations.
Regarding claim 14, a cylindrical portion 36 extends between the second portion of the neck (within region 56, supra) and the bone anchoring section 34 (Fig. 4).
Regarding claims 15-17, the segment of the sphere SI defined by the outer surface portion 42 of the head 32 has a diameter, and the neck has a width in a plane perpendicular to the central axis 58 (Fig. 4). However a ratio for the same is not given nor is the location for the width measurement. Nevertheless, it would have been obvious to select a ratio between the diameter and width of 1 and 2 (claim 15), or about 7:4 (claim 16), e.g., to provide a larger head than the neck and anchor root diameter, and to provide desired clearance and strength. Regarding claim 17, it would have been further obvious to take the measurement at the second portion of the neck and/or close to the anchoring section, e.g., to provide information regarding the narrowest or weakest portion relative to the head diameter necessary for a given patient or loading scenario.
It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art, e.g., a head diameter greater than a neck width, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, in addition to the anchoring member 18 described above, the anchoring device comprises:
a receiving part 16 (Fig. 2) comprising a seat 20 configured to receive the head 32 of the anchoring member, such that the bone anchoring section 34 of the anchoring member can assume a plurality of angular positions relative to the receiving part (Fig. 9).
Regarding claim 19, the receiving part 16 defines a rod 14 receiving recess (part of 30) configured to receive an elongate stabilization member such as a spinal rod 14.
Regarding claim 20, the seat 20 of the receiving part 16 comprises a spherical bottom surface portion corresponding to the spherical surface portion of the head (Figs. 8 and 9), and wherein when the head 32 is held in the seat and the anchoring member 18 is pivoted to a maximum pivot angle relative to the receiving part, at least a part of the second portion of the neck is positioned in a sphere defined by the spherical surface portion of the seat (all of portion 56 is within the sphere, and the second portion is part of portion 56; supra, and see Figs. 5 and 9).
Regarding claim 21, a method is disclosed of coupling a rod 14 to a bone using a polyaxial bone anchoring device (Fig. 2) comprising an anchoring member 18 comprising a bone anchoring section 34 having a first end (top near the neck and head), a second end (the bottom pointed end), and a bone engagement structure (i.e., the thread thereon; Fig. 2) on at least a portion thereof, a head 32 having an outer surface portion 42 (Fig. 4) that defines a segment of a sphere SI (id.), wherein a central axis 58 (Fig. 3) extends through respective centers of the head and the first and second ends of the bone anchoring section, and a neck 36 extending between the first end of the bone anchoring section 34 and the head 32, the neck comprising a first portion within region 56 having at least a region that is closer to the head than to the bone anchoring section (discussed supra at claim 1), wherein in at least a first cross-sectional plane including the central axis 58, the first portion of the neck is concave with a first curvature (id.), and a second portion extending between the first portion and the bone anchoring section 34 (id.), wherein in at least the first cross-sectional plane, the second portion is concave with a second curvature that is less curved than the first curvature (id.), and a receiving part 16 (Fig. 2) comprising a seat 20 (id.) configured to receive the head 32 of the anchoring member, such that the bone anchoring section 34 of the anchoring member 18 can assume a plurality of angular positions relative to the receiving part (see, e.g.. Fig. 9), the method comprising:
anchoring the shank of the anchoring member 18 to the bone (para. 0031, at the end); adjusting an angular position of the receiving part 16 relative to the anchoring member 18 (cf. Figs. 8-10);
connecting the rod 14 to the receiving part (Fig. 2);
locking the angular position of the receiving part 16 relative to the anchoring member 18; and
locking a position of the rod 14 relative to the receiving part 16 (e.g., para. 0035). 
The disclosed method does not explicitly recite providing more than half of the second portion extending outside the reference circle, as now claimed. 
However, as with claim 1, it is noted that the limitation “more than half of the second portion extends outside the circle” amounts to an obvious design choice involving the desired radius (which may vary, para. 0039 and supra) in this region. A larger second radius would provide a more gradual taper while a smaller second radius would blend with the shaft of the anchoring section sooner and thus provide a more abrupt taper. In addition, Ramsay clearly states that “the fastener 18 may include a surface 56 that extends along both the head 32 and the neck 36” (emphasis added). 
Therefore, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a larger second radius of curvature that extends a desired length along the neck, including more than half extending outside the reference circle, e.g. to maximize the angular range (via the first radius of curvature) while maintaining material and strength by tapering slowly along the neck toward the anchoring portion. It is noted that maximizing angular range and material strength are both explicit goals of Ramsay (see, e.g., para. 0059).
Regarding claim 22, the angular position of the receiving part 16 relative to the anchoring member 18 and the position of the rod 14 relative to the receiving part 16 are locked concurrently with the tightening of the cap 22 (para. 0035).
Regarding claim 23, as noted above, Ramsay clearly states that “the fastener 18 may include a surface 56 that extends along both the head 32 and the neck 36” (emphasis added; para. 0039). As the curved portion 56 (which comprises two portions of different radii of curvature, i.e., radii of curvature that vary, supra) may extend along the neck, in the case where the curvature extends the entire length of the neck, the neck would only include curved portions with either the first or the second curvature, as claimed.
Regarding claim 24, in the case where the second radius of curvature is greater than the first (supra, providing greater α and still maximizing strength), the axial height of the second curvature would be greater than an axial height of a portion of the anchoring member that extends between the second portion and an end of the bone engagement structure that is closest to the head (i.e., the height of the first radius of curvature). This can easily be envisioned by noting that the height of larger circle is greater than the height of a smaller circle.
Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 
Applicant’s amendment, requiring that more than half of the second portion extends outside the reference circle, as claimed, does not distinguish over the teachings and suggestions of the prior art. 
As set forth above in the rejection, the limitation “more than half of the second portion extends outside the circle” amounts to an obvious design choice involving the desired radius or radii (which may vary, para. 0039 and supra) in this region. A larger second radius would provide a more gradual taper while a smaller second radius would blend with the shaft of the anchoring section sooner and thus provide a more abrupt taper. In addition, Ramsay clearly states that “the fastener 18 may include a surface 56 that extends along both the head 32 and the neck 36” (emphasis added; para. 0039). In addition, it is noted that maximizing α (the angular range; see Fig. 9) and increasing strength of the fastener in this region (see para. 0059) are both explicit goals of Ramsay.
Therefore, as set forth above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a larger second radius of curvature that extends a desired length along the neck, including more than half extending outside the reference circle, e.g. to maximize the angular range (via the first radius of curvature) while maintaining material and strength by tapering slowly along the neck toward the anchoring portion (via a varying second radius of curvature). 
In response to Applicant’s arguments pertaining to claims 10 and 11, it is noted that modifying the first radius of curvature to increase α (the angular range of motion) would result in different trajectories including a portion extending back toward an opposite side of the head that faces away from the first portion of the neck, as claimed (see example in bold in annotated figure, below).


    PNG
    media_image1.png
    517
    363
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773